DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/30/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 4/30/21. These drawings are acceptable.

Claim Interpretation

1.	The following is a quotation of 35 U.S.C. 112(f):

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35



3.	As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
4.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
5.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: An apparatus configured to in claim 84.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
7.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 67-73 and 76-84 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yin et al. (US 2007/0286283 A1).

Regarding claim 67, Yin discloses a method (see fig. 17) comprising: deriving, for each image in a set of images (see 1200 in fig. 12), a representation of the image at a first level of quality (see 1112 in fig. 11) in a tiered hierarchy having multiple levels of quality (see 1175 and 1120 in fig. 11; see 1210 and 1220 in fig. 12) using a first representation (see 1105 in fig. 12) of the image at a second, higher level of quality in the tiered hierarchy (see 1105 output has higher level of quality than the downsampled image 1112 in fig. 11); outputting, for each image in the set of images, the representation of the image at the first level of quality for processing by a decoder (see 1120 in fig. 11); and outputting configuration data (see 1315 in fig. 13) for processing by the decoder to enable the decoder to detect whether or not (see bypassing 1025 or not in fig. 10) the first representation of a given image in the set of images is to be reconstructed using residual data for the given image (e.g. see 1330 and 1345 in fig. 13), the residual data being useable to reconstruct the first representation using a second representation (see 1015 in fig. 10) of the image at the second level of quality (see 1340 and 1325 in fig. 13), the second representation being based on the representation of the image at the first level of quality (e.g. see 1340 and 1325 in fig. 13), the residual data being derived based on the first representation and the second representation (see 1105 and 1112 in fig. 11 for 1015 and 1020 in fig. 10).

Regarding claims 68 and 77, Yin further discloses comprising outputting, for one or more selected images in the set of images, the residual data (see 1175 and 1120 in fig. 11).

Regarding claims 69 and 80, Yin further discloses wherein the configuration data is output for each image in the set of images (see 1315 in fig. 13).

Regarding claim 70, Yin further discloses wherein the number of times the configuration data is output for the set of images is less than the number of images in the set of images (see 1315 for both 1305 and 1310 in fig. 13).

Regarding claims 71 and 82, Yin further discloses wherein the one or more selected images comprises all of the images in the set of images (see 1200 in fig. 12).

Regarding claims 72 and 81, Yin further discloses wherein the configuration data corresponds to multiple images in the set of images (see 1315 for 1305 and 1310 in fig. 13).

Regarding claim 73, Yin further discloses comprising performing byte-wise processing of the configuration data (e.g. see fig. 14A; e.g. see ¶ [0017]).

Regarding claim 76, the claim(s) recite analogous limitations to claim 67, and is/are therefore rejected on the same premise.

Regarding claim 78, Yin further discloses comprising, in response to detecting that the first representation of the given image is not to be reconstructed using the residual data for the given image: processing the representation of the given image at the first level of quality by upsampling the representation of the given image at the first level of quality to obtain the second representation of the given image at the second level of quality (see 1315-1345 in fig. 13); and outputting the second representation of the given image (see 1335 in fig. 13).

Regarding claim 79, Yin further discloses comprising, in response to detecting that the first representation of the given image is to be reconstructed using the residual data for the given image: processing the representation of the given image at the first level of quality by upsampling the representation of the given image at the first level of quality to obtain the second representation of the given image at the second level of quality (see 1325 in fig. 13); using the residual data for the given image and the second representation of the given image to obtain the first representation of the given image (see 1330 in fig. 13); and outputting the first representation of the given image (see 1335 in fig. 13).

Regarding claim 83, Yin further discloses wherein the given image is comprised in the one or more selected images (see 1305 and 1310 in fig. 13).

Regarding claim 84, the claim(s) recite an apparatus (see 1000 in fig. 10) analogous limitations to claim 67, and is/are therefore rejected on the same premise.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 74-75 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Chen et al. (US 2013/0034170 A1).

Regarding claim 74, although Yin discloses wherein, in a case where the configuration data indicates that the first representation of the given image is not to be reconstructed using the residual data for the given image (see 1325-1330 in fig. 13), the configuration data is at bytes long (e.g. see “bit used” in ¶ [0072]), it is noted that Yin does not provide the particular wherein the bytes are at most three bytes long.
However, Chen discloses that it is well-known in the art of header extension wherein a configuration data bytes are at most three bytes long (e.g. see ¶ [0025]).
	Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Chen teachings of configuration size into Yin configuration data for the benefit of properly controlling transmission bitrate.
	
	
Regarding claim 75, although Yin discloses wherein, in a case where the configuration data indicates that the first representation of the given image is to be reconstructed using the residual data for the given image (see 1340 and 1345 in fig. 13), the configuration data is at bytes long (e.g. see “bit used” in ¶ [0072]) it is noted that Yin does not provide the particular wherein the bytes are at most forty-three bytes long.
However, Chen discloses that it is well-known in the art of header extension wherein a configuration data bytes are at most forty-three bytes long (e.g. see ¶ [0025]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Chen teachings of configuration size into Yin configuration data for the benefit of properly controlling transmission bitrate.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Rossato et al. (US 2013/0294704 A1), discloses tiered signal quality encoding.
2.	Tourapis et al. (US 2009/0010333 A1), discloses reduced resolution and scalable coding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485